 382321 NLRB No. 49DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge's finding that the Respondent Union vio-lated Sec. 8(b)(3) of the Act, Chairman Gould relies on the Union's
inclusion of text in its additional ``Foreword'' that conflicted with
the shop steward terms of the collective-bargaining agreement. He
does not find anything unlawful in the other language, which lauded
the Union's bargaining success, the unity of its membership, and the
like.2We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).*Par. 2(a) was deleted and a new notice was substituted by an
Order Granting Request for Reconsideration, dated August 26, 1996.1All dates herein refer to 1994 unless otherwise indicated.Healthcare Workers Union, Local 250, a/w ServiceEmployees International Union, AFL±CIO andAlta Bates Medical Center. Case 32±CB±4331May 30, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn October 27, 1995, Administrative Law JudgeMichael D. Stevenson issued the attached decision.
The Respondent filed exceptions and a supporting
brief, and the Charging Party filed a brief in response
to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Healthcare Workers Union, Local 250, a/w Service
Employees International Union, AFL±CIO, Berkeley,
California, its officers, agents, and representatives,
shall take the action set forth in the Order as modified.1. Delete paragraph 2(a) and reletter the subsequentparagraphs.*2. Substitute the following for paragraphs 2(b) and(d).``(b) Within 14 days after service by the Region,post at its offices and meeting halls copies of the at-
tached notice marked ``Appendix.''6Copies of the no-tice, on forms provided by the Regional Director for
Region 32, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.``(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain collectively with theEmployer, Alta Bates Medical Center, by unilaterally
changing the collective-bargaining agreement by in-cluding a FOREWARD without the consent of the
Employer. We are not required to republish the 1993±
1996 collective-bargaining agreement without the
aforementioned FOREWARD only because that agree-
ment has expired.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.HEALTHCAREWORKERSUNION, LOCAL250, A/WSERVICEEMPLOYEESINTER-NATIONALUNION, AFL±CIOJo Ellen Marcotte, Esq., for the General Counsel.Paul D. Supton, Esq., of Oakland, California, for the Re-spondent.John V. Nordlund, Esq., of San Francisco, California, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEMICHAELD. STEVENSON, Administrative Law Judge. Thiscase was tried before me at Oakland, California, on May 26,
1994,1pursuant to a complaint and amendment to complaintissued by the Regional Director for the National Labor Rela-
tions Board for Region 32 (the Board) on February 23, 1995,
and April 27, 1995, respectively, and which are based on a
charge filed by Alta Bates Medical Center (the Employer) on
July 1. The complaint alleges that Healthcare Workers
Union, Local 250, a/w Service Employees International
Union, AFL±CIO (Respondent) has engaged in certain viola- 383SERVICE EMPLOYEES (ALTA BATES MEDICAL CENTER)2At hearing, the General Counsel made a closing argument in lieuof filing a brief.tions of Section 8(b)(3) of the National Labor Relations Act(the Act).IssueWhether Respondent, acting without prior notice to theEmployer, without affording the Employer the opportunity to
bargain, and without the consent of the Employer added a
one-page ``forward'' to a collective-bargaining agreement
previously negotiated between the Employer and Respondent
and, if so, did Respondent thereby violate the Act.All parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and to cross-examine
witnesses, to argue orally, and to file briefs. Briefs, which
have been carefully considered, were filed on behalf of the
Employer and Respondent.2On the entire record of the case, and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. THEEMPLOYER
'SBUSINESS
Respondent admits that the Employer is a California cor-poration which operates an acute care hospital located in
Berkeley, California. Respondent further admits that during
the last 12 months, in the course and conduct of its business
operations, it derived gross revenues in excess of $250,000
and purchased and received goods and services valued in ex-
cess of $5000, which goods or services originated outside the
State of California (Tr. 11). Accordingly, I find that the Em-
ployer is engaged in commerce and in a business affecting
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORORGANIZATIONINVOLVED
Respondent admits, and I find, that it is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICE
A. The FactsThe facts in this case are undisputed and may be brieflyrecited. Since sometime prior to May 1990, Respondent and
the Employer have maintained a collective-bargaining rela-
tionship. A collective-bargaining agreement, between the par-
ties, effective between May 1, 1990, through April 30, 1993,
was received into evidence (G.C. Exh. 2). Beginning in late
January 1993 and concluding in December 1993, the parties
negotiated a new collective-bargaining agreement, effective
December 6, 1993, through April 30, 1996 (G.C. Exh. 6).The only witness to testify in the instant case was GeneralCounsel's witness Joanne Carder, the Employer's director of
employee labor relations and the Employer's chief negotiator
during negotiations for the 1993±1996 agreement (G.C. Exh.
6). The primary respondent negotiator was Ralph Cornejo, a
business representative. Respondent's officials Sal Rosselli,
president, and Shirley Ware, secretary-treasurer, also rep-
resented Respondent during negotiations and played a role in
the facts and circumstances of this case.Once agreement was reached in December 1993, Carderoffered to take the negotiated changes back to her office and
integrate them into the old contract through a computerized
operation. Respondent agreed to this procedure and the end
product was resubmitted to Cornejo on or about January 12
(G.C. Exh. 3).There followed some additional negotiations between theparties over certain changes in the agreement which are notmaterial to this case. Again after agreement was reached,
Carder obliged by making the changes on the master copy
still contained in the Employer's computer. As before, Card-
er sent the new original back to Cornejo together with a
cover letter dated February 10 (G.C. Exh. 4). Then in April,
Respondent sent the original of the agreement back to Carder
with its apparent approval; however, certain Respondent offi-
cials had failed to sign certain pages of the agreement. So
another letter, this one dated May 6, from Carder to Re-
spondent's business representative, Pat Gray, was sent re-
garding the Employer's desire to have Respondent's officials
supply the missing signatures. In closing of the May 6 letter,
Carder wrote, ``The Medical Center is willing to split the
cost of printing the contract. Please order 300 copies for our
use.'' (G.C. Exh. 5.)The basis for these last statements relates to a practice be-tween the Employer and Respondent regarding the printing
of the contract in its final form. For the 1990±1993 contract,
Respondent had offered to arrange for its printing, thereby
assuring that the work would be done by unionized employ-
ees. The Employer agreed to this request. For this new agree-
ment, the same format was followed although for some rea-
son, Respondent apparently had the contract printed at a dif-
ferent unionized employer from the employer which had
printed the earlier contract.Late in June, Carder received the requested copies of theprinted contract (G.C. Exh. 6). Carder immediately noted the
first page inside the cover. Titled ``FOREWORD'' and num-bered page 1, the page was marked at hearing (G.C. Exh.
6(a)) to avoid confusion with another page also titled ``FOR-
WARD'' (sic) and also numbered page 1, which is found im-
mediately after the table of contents. This second page was
marked General Counsel's Exhibit 6(b).The page marked General Counsel's Exhibit 6(a) hadnever been discussed during negotiations, had never been
proposed by Respondent and the Employer had received no
advance notice of General Counsel's Exhibit 6(a). Of course
neither Carder nor anyone else on behalf of the Employer
had consented to General Counsel's Exhibit 6(a).B. Analysis and Conclusions1. DeferralRespondent contends that this case should be deferred pur-suant to the grievance-and-arbitration clause of the collec-
tive-bargaining agreement. In support of this contention, Re-
spondent cites the case of National Radio Co., 198 NLRB527, 532 (1972). In that case, the Board described the con-
troversy as, at bottom, a substantial dispute over the meaning
of contract provisions (p. 529). While there exists a major
issue concerning whether National Radio Co., supra, is stillgood law, see 1 Morris, Developing Labor Law at 935 (2ded. 1983), citing General American Transportation Corp.,228 NLRB 808 (1977), it is unnecessary to decide this ques- 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3For a scholarly review of the cases reciting when the Board willand will not defer, see Anacondor Co., 224 NLRB 1041, 1043±1048(1976).tion. I find that even assuming National Radio Co. remainsgood law, it does not apply to the instant case because here,
the dispute does not center on an interpretation or application
of the collective-bargaining agreement. Rather, the issue as
stated above is a statutory dispute: whether the Union may
include certain material in a collective-bargaining agreement
which has not been agreed to by the Employer. For this rea-
son, the matter may not be deferred. See Harley DavidsonMotor Co., 214 NLRB 433, 439 (1974); and LongshoremenILA Local 3033 (Smith Stevedoring), 286 NLRB 798, 807(1987).32. Respondent's unilateral insertion of union forewordto collective-bargaining agreementSection 8(b)(3) makes it an unfair labor practice for aunion ``to refuse to bargain collectively with an employer.''
Section 8(d) states in pertinent part that[f]or the purposes of this section, to bargain collectivelyis the performance of the mutual obligation of the em-
ployer and the representative of the employees to meet
at reasonable times and confer in good faith with re-
spect to wages, hours, and other items and conditions
of employment .... 
Provided, That where there is ineffect a collective-bargaining contract covering employ-
ees in an industry affecting commerce, the duty to bar-
gain collectively shall also mean that no party to such
contract shall terminate or modify such contract ....The Supreme Court has held that ``within the meaning of§8(d) ... a `modification' is a prohibited unfair labor prac-

tice only when it changes a term that is a mandatory rather
than a permissive subject of bargaining.'' Allied ChemicalWorkers Local 1 v. Pittsburgh Plate Glass Co., 404 U.S.157, 185 (1971). Subjects of mandatory bargaining ``include
only issues that settle an aspect of the relationship between
the employer and employees.'' Id. at 178. Teamsters Local670 (Stayton Canning Co.) v. NLRB, 856 F.2d 1250 (9th Cir.1988).In NLRB v. Haberman Construction Co., 618 F.2d 288,303 (5th Cir. 1980), enfg. 236 NLRB 79 (1978), the court
noted that ``grievance procedures'' are contractual terms con-
sidered to be mandatory subjects of bargaining.At this point, I turn to the collective-bargaining agreementto note first the foreword inserted unilaterally by the Union:FOREWORDThis Agreement is the result of many long, hardhours of collective bargaining between your employer
and negotiating committee members from your facility.
Our success at the bargaining table is directly related tothe degree of strength, commitment, and unity achieved
among our members. Our rights, our benefits, and our
working conditions must never be taken for granted; we
have had to fight for everything that we have achieved.We must work to ensure that this contract is enforcedeach and every day!Union members should feel free to contact their shopsteward at any time concerning any matter within the
scope of this contract or any other work-related prob-
lems. Stewards are the key to building a strong, demo-
cratic labor union. They are the ``Union on the Job.''In addition, the Union's professional staff is avail-able to help meet the needs of our members and stew-
ards in addressing worksite problems and concerns.Working in health care is a very difficult and de-manding job. The quality of care that you provide as
well as your concern and dedication to your patients
make you very special people. Your Union, Health
Care Workers' Union, Local 250, is one of the largest
health care unions in the United States and the largest
health care union in California with over 32,000 mem-
bers.Union staff can be contacted at the office of theHealth Care Workers' Union listed on the cover of this
contract. Local 250's headquarters is located at 560±
20th Street, Oakland, California, 94612; the phone
number there is (510) 251-1250 or (800) 585±4250.In Unity,/s/ Sal Rosselli/s/ Shirley Ware
Sal RosselliShirley Ware

PresidentSecretary-Treasurer
forehosp.eb20094/ss/seiu250/afl±cio-1-[G.C. Exh. 6(a).]This document should be compared to the Foreward agreedto by the parties:FORWARDTHIS AGREEMENT results from collective bargain-ing between Alta Bates Medical Center and Local 250.
It is the objective of the Agreement to establish the best
possible relationship between the employees and the
Medical Center.All persons involved with this AgreementÐemploy-ees, administration, supervisors, and union representa-
tivesÐmust abide by the terms and conditions of the
Agreement so that it can be an effective document for
the benefit of all.The Union is available for consultation at all timesconcerning matters covered by the Agreement. The
Medical Center's Human Resources Department can an-
swer questions relating to the Agreement. Staff in the
Human Resources Department can be called at (510)
204±1525. Both parties agree that timely communica-
tion of complaints generally results in quick and amica-
ble settlement of differences that may arise.Union representatives can be reached at the Office ofHealth Care Workers' Union, Local 250, 560±20th
Street, Oakland, California 94612. Phone (510) 251± 385SERVICE EMPLOYEES (ALTA BATES MEDICAL CENTER)1250. Office hours are 8 a.m. to 6 p.m. Mondaythrough Friday.ALTA BATESHEALTHCARE WORKERS'
MEDICAL CENTERUNION, LOCAL 250, AFL±
CIOllllllllllllllllll
RUTH ROBINSONSAL ROSSELLI

VICE PRESIDENT,PRESIDENT

HUMAN RESOURCESllllllllllllllllll
DATEDATE
-1-[G.C. Exh. 6(b).]And both sections should be considered in context withsections of the labor agreement relative to shop stewards:32.5 The function of the Shop Steward shall be toassist employees in settling problems arising in connec-
tion with the application or interpretations of the provi-
sions of this Agreement directly with the Department
Head or such other person as the Medical Center may
designate and to participate, at the option of the em-
ployee, in Steps One and Two of the Grievance Proce-
dure as set forth in Section 35 of this Agreement.32.6 The Shop Steward shall perform his/her func-tions outside of his/her working hours on his/her own
time.32.7 The Shop Steward shall not direct any em-ployee on how to perform or not perform his/her work,
shall not countermand the order of any supervisor, and
shall not interfere with the normal operations of the
Medical Center or any other employee. His/her activi-
ties as a Shop Steward shall in no way interfere withhis/her assigned duties as an employee.32.8 No Shop Steward shall be involved in any wayin the handling of grievances other than in the depart-
ment in which he/she works, except that the Chief
Steward may act in the place of the departmental stew-
ard. The Medical Center's designated representative is
only required to meet with one Shop Steward on any
grievance.[G.C. Exh. 6, pp. 39±40.]I begin my analysis by finding that Respondent changedthe collective-bargaining agreement in a material, substantial,
and significant manner. Peerless Food Products, 236 NLRB161 (1978). See also Exxon Research & Engineering Co.,317 NLRB 675 (1995). In so finding, I adopt the arguments
of the General Counsel and the Employer that the inclusion
of General Counsel's Exhibit 6(a) in the labor agreement
falsely implies that both parties have agreed to it as part of
the contract. In addition, such document creates confusion
not just because there are now two Forewords, but also be-
cause the two documents contradict each other and contradict
the substantive terms of the contract having to do with the
role of the shop stewards. That is, General Counsel's Exhibit
6(a) purports to expand the accessibility of union stewards
from that clearly indicated by sections 32.5±32.8 quoted
above. Such a conflict would lead to the inevitable result ofmore grievances and arbitration as the parties argue over theagreement's meaning.Finally, General Counsel's Exhibit 6(a) suggests a con-frontational relationship with the Employer ``we have had to
fight for everything that we have achieved.'' Again this cre-
ates conflict with General Counsel's Exhibit 6(b) ``the objec-
tive of the agreement to establish the best possible relation-
ship between the employees and the Medical Center.''In light of the above, I further conclude that GeneralCounsel's Exhibit 6(a) has the potential to affect significant
aspects of the contract relating to mandatory subjects of bar-
gaining such as employee access to the stewards.Turning to legal precedent, I have been unable to find au-thority directly on point. However, the cases that do exist
leave little room for argument. In Teamsters Local 100 (Mo-raine Materials), 214 NLRB 1094 (1974), the Board foundan 8(b)(3) violation where the respondent union effectively
made a unilateral alteration of its collective-bargaining agree-
ment with the employer when the union banned work assign-
ments other than the driving and cleaning of trucks. (Until
stopped by union order, employer had been assigning one or
more truckdrivers to perform concrete work.) See also NLRBv. Communication Workers Local 1170 (Rochester Tele-
phone), 474 F.2d 778, 780±781 (2d Cir. 1972). Cf. ElectricalWorkers IBEW Local 1464 (Kansas City Power), 275 NLRB1504, 1505±1506 (1985).In Teamsters Local 471 (Superior Coffee), 308 NLRB 1(1992), the employer and respondent reached agreement on
a new collective-bargaining agreement subject only to ratifi-
cation. The agreement was ratified but respondent refused to
execute the document on the grounds that its chief executive
officer refused to approve the document. Both sides agreed
that the employer had never agreed that respondent could
condition execution of the agreement on approval of re-
spondent's chief executive officer. The Board approved the
finding of an 8(b)(3) violation.In Henry Bierce Co., 307 NLRB 622, 628±629 (1992),affd. in part and remanded 23 F.3d 1101 (6th Cir. 1994), re-
spondent employer was charged with an 8(a)(5) violation for
refusing to execute an agreement. In the Board-approved de-cision dismissing the allegation, the administrative law judge
noted the union had submitted in a new proposed collective-
bargaining agreement a number of material items altered
from the prior agreement which had never been discussed let
alone agreed on. At page 629 of the decision, the judge stat-
ed that there had been no meeting of the minds on all mate-
rial terms of the contract. Moreover, the judge noted, the
Board lacks the power to compel a company to agree to any
substantive contractual provision of an agreement, citing
H.K. Porter Co. v. NLRB
, 397 U.S. 99 (1970). See alsoOhio Car & Truck Leasing, 149 NLRB 1423, 1429 (1964).Finally, I note the very recent Board decision of E-Sys-tems, Inc., 318 NLRB No. 104 (Sept. 8, 1995), which is vir-tually on ``all fours'' with the instant case, except the em-
ployer was the respondent. In that case, respondent made cer-
tain postagreement unilateral changes in the health benefits
provision in the new labor agreement, and the administrative
law judge, with Board approval, found a violation of Section
8(a)(5) of the Act.Based on the analysis and precedent cited above, I findthat Respondent violated Section 8(b)(3) of the Act when it 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5If the parties are unable to agree on the allocation of costs ofcompliance with this Order, I recommend the matter be deferred to
compliance.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''unilaterally changed the collective-bargaining agreement byincluding a Foreword which the Employer had not agreed to.CONCLUSIONSOF
LAW1. The Employer, Alta Bates Medical Center, is an em-ployer engaged in commerce and in a business affecting
commerce within the meaning of Section 2(6) and (7) of the
Act.2. The Respondent, Healthcare Workers Union, Local 250,a/w Service Employees International Union, AFL±CIO, is a
labor organization within the meaning of Section 2(5) of the
Act.3. Respondent violated Section 8(b)(3) of the Act as al-leged in the complaint.THEREMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and that Respondent be ordered to republish
the entire 1993±1996 collective-bargaining agreement, after
having removed from the document, the first page captioned
``FOREWORD,'' and that Respondent be further ordered to
distribute the revised agreement to unit employees, with a
written explanation that the FOREWARD signed by Sal
Rosselli, as president, and by Shirley Ware, as secretary-
treasurer, has been ordered deleted by the Board, and that
Respondent be further ordered to furnish the Employer with
300 copies of the newly printed collective-bargaining agree-
ment.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDER5The Respondent, Healthcare Workers Union, Local 250,a/w Service Employees International Union, AFL±CIO, its
officers, agents, and representatives, shall1. Cease and desist from
(a) Refusing to bargain collectively with the Employer,Alta Bates Medical Center, by unilaterally changing the col-
lective-bargaining agreement by including a FOREWARD
without the consent of the Employer.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(b) Post at its offices and meeting halls copies of the at-tached notice marked ``Appendix.''6Copies of the notice, onforms provided by the Regional Director for Region 32, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Sign and return to the Regional Director sufficient cop-ies of the notice for posting by Alta Bates Medical Center,
if willing, at all places where notices to employees are cus-
tomarily posted.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.